WILLIAMS, Judge,
dissenting with reasons.
I would not overrule Seavey. Although there is an obvious identity of issues in the federal court suit and the state court suit, the object of the two are different. While a stay of the state court proceedings would be more equitable and would certainly serve in the interest of judicial economy, lis pendens does not apply under LSA-C.Cr.P. art. 532 as it is drafted. Furthermore, while the state court suit might be barred under the common law concept of res judi-cata, which applies the test of identity of issues, this case fails to meet the civil law test of res judicata, which applies the test of identity of 1) parties, 2) cause of action, and 3) demands.